IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HUGH FRANK, JR.,                          : No. 826 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (SOUTHAMPTON TIRE),                 :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.